                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 LARRY J. BROWN,

          Plaintiff,                                                    ORDER
    v.
                                                                Case No. 17-cv-73-wmc
 MELISSA THORNE, et al.

          Defendants.


         On April 30, 2019, plaintiff Larry Brown filed a motion to lift the stay. (Dkt. #48.) In

support, Brown represents that he has made arrangements to pay the $0.91 initial partial filing

fee, and he wishes to lift the stay and reopen this lawsuit because he believes that the court is

treating him unfairly by not resolving his pending motion to compel and denying as moot his

motion for a preliminary injunction. Since the court received the $0.91 payment, and the

court stayed this matter at Brown’s request, the court is granting Brown’s motion and will set

this matter for a scheduling conference. Accordingly, to the extent Brown would like to renew

his motions to compel or for a preliminary injunction, he may, so long as he follows this court’s

procedures for filing such motions. Additionally, Brown should be aware that the court did

not act on Brown’s pending motions in an effort “personally attack” him, but because when a

lawsuit is stayed, the court does not take action on any pending motions or disputes. Said

differently, Brown cannot ask for a stay in this matter and then still require defendants to

litigate this case. While Brown may believe that this court’s order directing him to pay his

initial partial filing fee was unfair, he is incorrect; that fee was triggered by his request to

proceed in forma pauperis in this lawsuit, and he was required to pay that fee regardless of the

status of the case.
                                   ORDER

IT IS ORDERED that:

1.    Plaintiff Larry Brown’s motion to lift stay (dkt. #48) is GRANTED, and the

      stay is lifted.

2.    This matter is set for a telephonic scheduling conference with Magistrate Judge

      Stephen Crocker for May 22, 2019, at 2:00 p.m. Counsel for defendants are

      responsible for initiating the call to the court at (608) 264-5153.

Entered this 9th day of May, 2019.

                                           BY THE COURT:

                                           /s/

                                           WILLIAM M. CONLEY
                                           District Judge




                                      2
